Citation Nr: 1757437	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to November 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In its May 2016 decision, the Board remanded the issues on appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran first filed a claim for increased rating for her service connected right knee condition which was received by VA on July 23, 2009. During the course of her appeal for her right knee condition and other disabilities, the Veteran filed a formal claim for a TDIU in November 2010, December 2012, January 2013, and June 2015 in which she asserted an earlier entitlement to TDIU of July 15, 2009. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. The RO denied the claim in April 2011 and January 2015 rating decisions finding that evidence showed the Veteran was not unemployable. In September 2015 the RO awarded TDIU effective July 10, 2015, and in July 2017 the RO awarded an earlier effective date for TDIU of September 1, 2010.  Consequently, the matter of entitlement to a TDIU (and on which considers all of the service-connected disorders) is properly before the Board in this appeal.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, prior to September 1, 2010, the Veteran's service-connected disabilities precluded substantially gainful employment consistent with her education and occupational history.




CONCLUSION OF LAW

For the period prior to September 1, 2010 the criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107(b), 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this case, the duty to notify was met via a January 2011 VA correspondence. The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available VA treatment and examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The Board notes that the Veteran's combined disability rating from July 15, 2009 to September 1, 2010 was 100 percent. A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16(a). A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. Regardless, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114 (s)). In this case, the Veteran has specifically raised the issue of unemployability as a result of her disabilities on appeal. See Rice, 22 Vet. App. at 447. Moreover, in Bradley, supra, the Court held that for the purposes of 38 U.S.C.A. § 1114(s), a combined 100 percent rating does not satisfy the requirement of "a service-connected disability rated as total", whereas a 100 percent rating assigned pursuant to a TDIU would satisfy that requirement.  Bradley, 22 Vet. App. at 290-93.  

In short, the matter of a TDIU is still for consideration for the period prior to September 1, 2010, (the period for which a TDIU was already granted). 

As noted above, the Veteran was granted TDIU during the pendency of this appeal, effective September 1, 2010. The Veteran's claim for entitlement to an increased rating for a right knee condition was received July 23, 2009, and the grant of a temporary total rating for right knee replacement associated with total left knee replacement was made effective July 15, 2009. From July 15, 2009 to September 1, 2010, the Veteran was also service connected for total left knee replacement rated 100 percent for temporary total convalescence, right hip strain associated with total right knee replacement rated noncompensable, left hip strain associated with total right knee replacement rated noncompensable, post-surgical scars of the left knee associated with total left knee replacement rated noncompensable, and post-surgical scars of the right knee associated with total right knee replacement rated noncompensable. For the period from July 15, 2009 to September 1, 2010, she has met the schedular criteria for a TDIU. The Veteran contends that she has been unemployable for the entirety of this appeal period. 

The Veteran's applications for unemployability dated November 2010, December 2012, January 2013, and June 2015 detail the Veteran's education and prior work experiences. The Veteran reported completing four years of college and earned a bachelor degree in recreation and her nurse's assistant certification in March 2008. From July 15, 2009 to September 1, 2010 she reported an inability to work due to the physical aspects of her job to include lifting and assisting clients. She further reported forfeiting her certified nurse assistant registration. Previous work experiences include part time retail work from July 2006 to August 2006, work as a day care teacher at a church from November 2006 to January 2007, work as a child care worker from February 2007 to July 2007, and work as a nurse assistant and activity leader from August 2007 to August 2008. She reported her highest earnings in a year as $25,000 from 2007 to 2008.     

VA medical addendum opinions dated March 2017 and December 2016 were unable to provide an opinion regarding the Veteran's ability to work from June 15, 2009 to September 1, 2010 as both found it was impossible to provide a retrospect statement on the Veteran's limitations in an occupational setting without resorting to mere speculation.  

The Veteran was awarded disability benefits by the Social Security Administration as a result of the primary diagnosis of osteoarthrosis and allied disorders and a secondary disability of other and unspecified arthropathies in August 2008. Furthermore, the Social Security examiner noted that as a result of the Veteran's disabilities, she was only able to work a restrictive range of sedentary work with non-exertional limitations which significantly erode the occupational base. The examiner further noted that the Veteran's occupational skills were non-transferable to new employment. 

Finally, the Veteran asserts through many written statements that her service connected disabilities have made her unemployable. Specifically, she contends that her service connected disabilities have left her immobile and unable to keep pace with her various past jobs. She describes being reprimanded for the inability to lift a patient as well as the inability to sit, stand, or walk. She also contends that her limp and slow gait impede her ability to find a job as potential employers are unaccommodating to her disabilities.   

With respect to the period prior to September 1, 2010, the record clearly shows that the Veteran had remained unemployed, with numerous service-connected disorders which clearly impacted her ability to obtain or maintain substantially gainful employment. The Veteran's past employment included jobs that were not primarily sedentary in nature. The record shows her various knee disabilities limit her ability to stand and walk for prolonged periods of time causing slow ambulation and a limp. 

After reviewing the evidence of record, the Board finds that the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(a) for the period prior to September 1, 2010.

The Board advises the Veteran that the award of a TDIU for the above periods may not necessary result in the receipt of additional compensation. As indicated earlier, consideration of a TDIU is still permissible where a schedular 100 percent rating is in effect, but only for the purpose of determining eligibility for special monthly compensation under 38 U.S.C. § 1114(s).

Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that her service-connected disabilities prevented her from securing or following a substantially gainful occupation consistent with her education and occupational experience prior to September 1, 2010.  Entitlement to a TDIU is therefore granted prior to September 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16.
ORDER

Entitlement to a TDIU for the period prior to to September 1, 2010 is granted, subject to controlling regulations pertaining to the payment of monetary benefits.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


